Opinion issued July 2, 2009







 





In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00401-CV



MERENCO REALTY, INC., Appellant

V.

MOBIL PRODUCING TEXAS & NEW MEXICO, INC. AND
EXXONMOBIL OIL CORPORATION, Appellees



On Appeal from the 80th District Court
Harris County, Texas
Trial Court Cause No. 2007-36666



MEMORANDUM OPINION

	The parties have filed a joint motion to dismiss the appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed as moot. 
Tex. R. App. P. 42.1(a)(2).
	Any other pending motions in this appeal are dismissed as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Hanks.